Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03010-NRN

DEBORAH FERN RAJO,

Plaintiff,

v.

ANDREW M. SAUL, Commissioner of Social Security,

Defendant.


                                   OPINION AND ORDER


N. Reid Neureiter
United States Magistrate Judge

        The government determined that Plaintiff Deborah Fern Rajo is not disabled for

purposes of the Social Security Act from August 7, 2011 through the date of the

decision, August 16, 2019. AR 1 505-21. Ms. Rajo has asked this Court to review that

decision. The Court has jurisdiction under 42 U.S.C. § 405(g), and both parties have

agreed to have this case decided by a U.S. Magistrate Judge under 28 U.S.C. § 636(c).

Dkt. #10.

                                     Standard of Review

        In Social Security appeals, the Court reviews the decision of the administrative

law judge (“ALJ”) to determine whether the factual findings are supported by substantial

evidence and whether the correct legal standards were applied. See Pisciotta v. Astrue,

500 F.3d 1074, 1075 (10th Cir. 2007). “Substantial evidence is such evidence as a


1
 All references to “AR” refer to the sequentially numbered Administrative Record filed in this
case. (Dkt. ##9, and 9-1 through 9-15.)
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 2 of 7




reasonable mind might accept as adequate to support a conclusion. It requires more

than a scintilla, but less than a preponderance.” Raymond v. Astrue, 621 F.3d 1269,

1271–72 (10th Cir. 2009) (internal quotation marks omitted). The Court “should, indeed

must, exercise common sense” and “cannot insist on technical perfection.” Keyes-

Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012). The Court cannot reweigh the

evidence or its credibility. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

                                       Background

       Ms. Rajo filed an application for Title II disability insurance benefits on May 6,

2014, alleging disability beginning August 7, 2011, due to bipolar disorder, depression,

fibromyalgia, neck problems, and back problems. AR 68. Her application was denied on

November 21, 2014. AR 81. After a hearing, Administrative Law Judge (“ALJ”) Terrence

Hugar issued an unfavorable decision on June 28, 2016, finding Ms. Rajo not disabled.

AR 23-36. On December 5, 2018, this Court issued an Opinion and Order reversing and

remanding the Commissioner’s decision for further proceedings. AR 61-18. On January

2, 2019, the Appeals Council issued an Order remanding the case to an administrative

law judge. AR 620. On June 19, 2019, a hearing was held (AR 529–64) and, on August

13, 2019, ALJ Hugar issued another unfavorable decision in which, at the second step

of the Commissioner’s five-step sequence for making determinations, 2 the ALJ found

that Ms. Rajo:



2 The Social Security Administration uses a five-step sequential process for reviewing
disability claims. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step process
requires the ALJ to consider whether a claimant: (1) engaged in substantial gainful
activity during the alleged period of disability; (2) had a severe impairment; (3) had a
condition which met or equaled the severity of a listed impairment; (4) could return to
her past relevant work; and, if not, (5) could perform other work in the national
economy. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Williams v. Bowen, 844

                                              2
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 3 of 7




      has the following severe impairments: degenerative disc disease of the
      lumbar spine, degenerative disc disease of the cervical spine, and
      fibromyalgia.

AR 511. The ALJ also found Ms. Rajo’s “obesity, anemia, elbow and hand pain, and

bipolar disorder” to be nonsevere impairments. Id.

      The ALJ then determined at step three that Ms. Rajo does not have an

impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments in the regulations. AR 514. Because he concluded that

Ms. Rajo did not have an impairment or combination of impairments that meets the

severity of the listed impairments, the ALJ found that Ms. Rajo has the residual

functional capacity (“RFC”) to perform medium work as defined in 20 C.F.R.

404.1567(c) except:

      the claimant was limited to lifting and carrying 50 pounds occasionally and
      20 pounds frequently. The claimant can perform postural activities
      frequently. The claimant can only occasionally climb ladders, ropes, or
      scaffolds. The claimant must have no exposure to hazards, such as
      unprotected heights and moving mechanical parts. The claimant is not
      able to perform work involving significant complexity or judgment. The
      claimant's work must entail no more than frequent interaction with
      supervisors, coworkers, and the public.

AR 514. The ALJ determined that Ms. Rajo was unable to perform any past relevant

work. AR 519. However, he determined that Ms. Rajo was able to perform other

occupations in the national economy; namely packager, labor stores, and laundry

worker II. AR 520. He therefore determined Ms. Rajo was not under a disability from

August 7, 2011 through August 16, 2019. AR 520.




F.2d 748, 750–51 (10th Cir. 1988.) The claimant has the burden of proof through step
four; the Social Security Administration has the burden of proof at step five. Lax, 489
F.3d at 1084.

                                            3
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 4 of 7




                                            ANALYSIS

      Ms. Rajo argues that the ALJ’s decision should be reversed and the matter

remanded for two reasons. First, she argues that the ALJ’s RFC determination is

unsupported by substantial evidence because he failed to properly weigh the opinions

of treating chiropractor, Robert D Jackson, D.C. Second, Ms. Rajo argues that her case

was adjudicated by an improper and unconstitutionally appointed ALJ, and should be

remanded for a new hearing with a different and constitutionally appointed ALJ. The

Court will address each argument in turn.

I.    Weight Assigned to Opinion of Robert D. Jackson, D.C.

      Ms. Rajo argues that the ALJ failed to properly weight the opinions of her

chiropractor, Robert D. Jackson. Dr. Jackson completed two RFC questionnaires on

May 14, 2014 and March 20, 2015, respectively. Dr. Jackson issued similar opinions in

both reports, and specifically opined in the March 20, 2015 questionnaire that:

      Ms. Rajo’s symptoms will constantly interfere with the attention and
      concentration she will require for simple work-related tasks. T 367. He
      declined to comment on the impact that her medication might have as it
      was “N/A for my specialty.” T 355. He opined that Ms. Rajo will need to lie
      down in excess of typical work breaks. T 367. She can walk no more than
      a block without needing rest or experiencing pain. T 367. She can sit a
      total of 15 minutes at one time and up to 2 hours in an 8-hour day. T 367.
      She cannot stand or walk. T 367. Ms. Rajo will require a job that allows
      shifting positions at will and will need to take unscheduled breaks every 15
      minutes lasting 10 to 15 minutes. T 367. She can occasionally lift up to 10
      pounds. T 368. She can use her hands for grasping, turning, and twisting
      objects up to 20 percent of the day, her fingers for fine manipulation up to
      15 percent of the day, and her arms for reaching up to 15 percent of the
      day. T 368. She will be absent four or more days per month due to her
      impairments or need for treatment. T 368. She is physically incapable of
      working an 8-hour day for five days a week on a sustained basis. T 368.

Dkt. #11 at 15. Ms. Rajo argues that Dr. Jackson’s opinion is consistent with her

diagnosis of fibromyalgia, as well as other medical evidence in the record, including



                                             4
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 5 of 7




treatment records of chiropractor Veloy K. Cook, D.C., and Dr. Timonthy Moser. Ms.

Rajo asserts that the ALJ’s rejection of Dr. Jackson’s opinion based on the existence of

“relatively benign imaging studies” and “physical examinations of the claimant’s treating

care providers,” AR 518 improperly ignores her diagnosis of fibromyalgia.

       The Commissioner argues that the ALJ properly limited the weight assigned to

Dr. Jackson’s opinion because Dr. Jackson, who is not an acceptable medical source

and thus not a treating source, had only seen Ms. Rajo twice before he completed the

questionnaire. Dkt. #15 at 7. The Commissioner also points out that the ALJ did

consider Ms. Rajo’s fibromyalgia as he addressed it several times in his decision. AR 8-

10.

       “An ALJ must evaluate every medical opinion in the record, although the weight

given each opinion will vary according to the relationship between the disability claimant

and the medical professional.” Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th Cir. 2004)

(citing 20 C.F.R. § 401.1527(d)). “The opinion of an examining physician is generally

entitled to less weight than that of a treating physician, and the opinion of an agency

physician who has never seen the claimant is entitled to the least weight of all.”

Robinson v. Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004) (citing 20 C.F.R. §

404.1527(d)(1), (2); 20 C.F.R. § 416.927(1), (2); SSR 96–6p, 1996 WL 374180, at *2).

No matter the relationship, however, the ALJ must “give consideration to all the medical

opinions in the record” and “discuss the weight he assigns to them.” Mays v. Colvin, 739

F.3d 569, 578 (10th Cir. 2014) (internal quotation marks omitted). Even for “other

sources” who are not considered “acceptable medical sources,” an ALJ should still

explain the weight given to the opinion, but the evaluation “is sufficient if it permits us to




                                               5
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 6 of 7




‘follow the adjudicator's reasoning.’” Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163-64

(10th Cir. 2012) (quoting SSR 06-03p, 2006 WL 2329939, at *6). See also SSR 06-03p,

2006 WL 2329939, at *6 (“[T]he adjudicator generally should explain the weight given to

opinions from these ‘other sources,’ or otherwise ensure that the discussion of the

evidence in the determination or decision allows a claimant or subsequent reviewer to

follow the adjudicator's reasoning . . .”).

       The ALJ’s evaluation meets the standard here. The Court has reviewed the ALJ’s

decision carefully, and notes that the ALJ did address Dr. Jackson’s opinion, explaining

that he assigned it “little weight” because the record did not support the severity of

limitations described by Dr. Jackson. In particular, the Court notes that the ALJ

discussed the activities of daily living that Ms. Rajo was able to perform independently

and her ability to work taking care of her husband, as well as the lack of muscle atrophy

and the imaging studies and physical examinations that all indicated Ms. Rajo was not

as severely limited as opined by Dr. Jackson. AR 516–18. Based on the Court’s review

of the record, the ALJ had before him evidence that favored a finding of extreme

limitations and evidence that favored finding the opposite. He chose the latter and gave

specific, legitimate reasons for doing so, which are legally sufficient and supported by

substantial evidence in the record. See Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir.

2016) (holding that where the record contains support for the notion that the claimant’s

limitations were extreme and not that severe, the “ALJ was entitled to resolve such

evidentiary conflicts and did so.”). It is not up to the Court to reweigh the evidence

considered by the ALJ. See Lax v. Astrue, 489 F.3d at 1084.




                                              6
Case 1:19-cv-03010-NRN Document 23 Filed 11/05/20 USDC Colorado Page 7 of 7




II.   Ms. Rajo’s Appointments Clause Challenge

      Ms. Rajo argues that because the ALJ who issued the decision on June 28, 2016

was the same ALJ who issued the prior decision that was reversed by this Court, and

who was not properly appointed at the time of the prior decision, her claim should be

remanded back to a different ALJ. Ms. Rajo cites Lucia v. S.E.C., 138 S. Ct. 2044

(2018) to support her argument. But, as the Commissioner notes, Ms. Rajo did not

make an Appointments Clause challenge during the second proceeding. Citing Carr v.

Comm'r, SSA, 961 F.3d 1267 (10th Cir. 2020), the Commissioner argues that Ms. Rajo

therefore waived her Appointments Clause challenge because she failed to exhaust the

challenge. The Court agrees that Carr is clear that Appointments Clause challenges

must be raised before the ALJ. Accordingly, the Court finds that Ms. Rajo’s

Appointments Clause argument is waived.

                                    CONCLUSION

      For the reasons set forth above, the Commissioner’s decision is AFFIRMED and

Ms. Rajo’s Complaint (Dkt. #1) is DISMISSED.

Dated this 5th day of November, 2020.



                                  BY THE COURT:




                                  N. Reid Neureiter
                                  United States Magistrate Judge




                                           7
